Ducker, J.,
dissenting:
I dissent.
As my reasons for holding that the statute involved means written notice are set forth in the case of Studebaker Bros. Co. of Utah v. A. B. Witcher et al., filed on this date, it is unnecessary to fully restate them.
The case of Cal. Imp. Co. v. Baroteau, 116 Cal. 136, 47 Pac. 1018, cited in the concurring opinion in Studebaker v. Witcher et al., supra, does not change my views. In Cal. Imp. Co. v. Baroteau the question of waiver was involved and decided by the court. Upon this point it was said:
“But where, as in the case at bar, a party makes a *430formal written motion to set aside findings, reciting in his motion that the court had filed the same, he will not be heard to say that he had no notice of such findings.”
In my opinion the case, is therefore of little weight as against the settled rule that, where a notice is required or authorized by statute in any legal proceedings, the notice must be in writing. There is nothing in the statute to indicate that the word “notice” was not employed in this technical legal sense.